

117 SRES 22 ATS: Reaffirming the partnership between the United States and the Republic of Ecuador and recognizing the restoration and advancement of economic relations, security, and development opportunities in both nations.
U.S. Senate
2021-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 22IN THE SENATE OF THE UNITED STATESJanuary 28, 2021Mr. Menendez (for himself, Mr. Risch, Mr. Cardin, Mr. Rubio, Mr. Kaine, and Mr. Cruz) submitted the following resolution; which was referred to the Committee on Foreign RelationsMarch 24, 2021Reported by Mr. Menendez, without amendmentApril 15, 2021 Considered and agreed toRESOLUTIONReaffirming the partnership between the United States and the Republic of Ecuador and recognizing the restoration and advancement of economic relations, security, and development opportunities in both nations.Whereas the United States and Ecuador have enjoyed a history of bilateral partnership and cooperation, and share the aims of promoting democratic values, economic prosperity, and the security of both nations;Whereas the United States and Ecuador have taken important steps to restore the bilateral relationship between the United States and Ecuador, including by signing various agreements to strengthen economic ties, security cooperation, and development opportunities;Whereas President Moreno has signaled Ecuador’s commitment to promoting democratic values and has advocated for greater government transparency;Whereas, in February 2018, more than 64 percent of Ecuadorians voted, in a constitutional referendum, to reinstate a 2-term presidential limit, an effort that was carried out by President Moreno’s administration and which is indicative of the Ecuadorian people’s support for presidential term limits as a reasonable check against a history of corruption and abuse of power; Whereas the United States-Ecuador bilateral relationship has been historically characterized by strong commercial and investment ties through the Generalized System of Preferences, the United States-Ecuador Trade and Investment Council, and the Treaty between the United States of America and the Republic of Ecuador Concerning the Encouragement and Reciprocal Protection of Investment, done at Washington August 27, 1993, which was terminated by Ecuador’s previous government, effective May 18, 2018; Whereas President Moreno’s administration has committed to implement economic policies that will lay the groundwork for sustainable economic growth, while protecting the poorest and most vulnerable people;Whereas, under President Moreno’s leadership, there have been significant advances in areas related to freedom of expression, including through the reform of the controversial Ecuadorian Communications Law;Whereas the Government of Ecuador has called for the peaceful restoration of democracy and the rule of law in Venezuela and Ecuador has been a generous host of approximately 385,000 Venezuelan refugees;Whereas, on May 15, 2019, the United States Agency for International Development (USAID) and Ecuador’s Ministry of Foreign Affairs and Human Mobility signed a Memorandum of Understanding agreeing to the return of the USAID Mission to Ecuador after the 53-year program was forced to close in 2014 due to tensions in the bilateral relationship;Whereas Ecuador has been one of the countries most affected by the COVID–19 pandemic in Latin America, which has overwhelmed the country’s health care system and aggravated the country’s already challenging economic situation;Whereas in response to the COVID–19 pandemic, USAID is providing Ecuador with technical support and training in diagnostics, and technical assistance in clinical management, risk communication, and community engagement; andWhereas the United States and Ecuador have agreed to advance security cooperation on law enforcement, counternarcotics, anticorruption, and bilateral military training and assistance: Now, therefore, be itThat the Senate—(1)reaffirms its commitment—(A)to the historic partnership between the United States and Ecuador; and (B)to continue working to strengthen the relationship between the United States and Ecuador based on mutual respect and shared democratic values and principles;(2)recognizes President Lenin Moreno and his administration for recommitting Ecuador to democratic values, anti-corruption efforts, and the adoption of economic policies that will benefit the people of Ecuador; (3)commends the important steps that President Moreno and his administration have taken to protect freedom of expression and freedom of the press in his country;(4)encourages the Republic of Ecuador to ensure that the rights of refugees and asylum seekers are protected; and (5)supports actions to strengthen the historic bilateral relationship between the United States and Ecuador, including—(A)by strengthening economic relationships with Ecuador to build mutual prosperity through greater transparency, adherence to the rule of law, and support for human rights; (B)stronger law enforcement and security cooperation between the 2 countries, including in cybersecurity, border management, addressing illegal, unreported, and unregulated fishing, counternarcotics, anti-money laundering, military and civilian security professionalization, and criminal justice capabilities;(C)the return of the United States Agency for International Development and the extension of the Peace Corps Program in Ecuador; (D)continued United States assistance for Ecuador’s response to combat the COVID–19 pandemic;(E)closer ties between Americans and Ecuadoreans through English language learning and teaching programs that foster greater professional and educational opportunities;(F)continued efforts to protect freedom of expression and freedom of the press; and(G)continued efforts to ensure that the rights of refugees and asylum seekers are protected.